DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Status of Claims
Claim 1-18, 21-22, and 25-31 are pending and under examination.
Claims 19-20, and 23-24 have been canceled.
Claims 25-31 have been added by amendment.

Response to Amendment
New claim objections have been set forth.
The claim amendments received on 07/20/2022 have overcome each 112(b) rejection set forth in the Final Rejection mailed on 04/20/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 07/20/2022, the previous prior art rejection based on Shiraishi has been withdrawn and a new prior art rejection is set forth (see below).

Claim Objections
Claims 1, 9, 27, and 29 are objected to because of the following informalities:  

Claim 1 line 31 recites “both before first test order is performed”.  The examiner requests applicants include article “the” before “first test order”.
Claim 9 lines 2-3 recite “a pool of the plurality of pools biological components from b)”.  The examiner requests applicants include “of” prior to “biological”.
Claim 27 line 2 recites “when determination of that the duplicate test order”.  The examiner requests applicants remove “of” from the phrase above.
Claim 29 recites “the first test order is not performed, and not test result is obtained for first biological sample”.  The examiner requests applicants include article “the” prior to “first biological sample”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 21-22, 25-27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 1 lines 20-24 recite “identify a first test order scheduled for a first pool … from b) … determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second pool … from b)”.  Claim 1 lines 5-9 recite “b) a plurality of pooling devices configured to pool a plurality of subsets of the plurality of biological components from the first biological sample from a) and a plurality of subsets of the plurality of biological components from the second biological sample from a) into a plurality of pools of biological components”.  It is unclear how a duplicate test order can be placed for a second pool … from b) with respect to a first pool … from b).  The plurality of subsets of the plurality of biological components from the first biological sample and the second biological sample in the first pool can be different from the plurality of subsets of the plurality of biological components from the first biological sample and the second biological sample in the second pool.  More specifically, concentrations of respective components and/or the composition of the subset of the plurality of components itself may change from pool to pool, and it is unclear how a first test order scheduled for first pool and second pool would result in a “duplicate test order” since each pool may be comprised of entirely different composition of subsets of components from the first and second samples.  
Claims 2-18, 21-22, and 25-27 are also rejected by their dependency from claim 1.

Claim 5 recites “determine presence of a first external control preventing release of a biological component”.  Claim 1 lines 2-9 recite “a plurality of centrifuges configured to separate a first … and a second biological sample … into a plurality of biological components … a plurality of pooling devices configured to pool subsets of the plurality of biological components from the first … and second biological sample … into a plurality of pools of biological components”.  Claim 1 lines 2-9 define two processes, (i) a centrifugation process and (ii) a pooling process, both of which are associated with a plurality of biological components.  It is unclear how applicants are attempting to correlate the first external control with the system for analyzing biological samples.  Perhaps applicants are intending to recite “a first external control preventing release of a pool of biological components among the plurality of pools of biological components from a pooling device among the plurality of pooling devices…”?

Claim 5 recites “the biological component run”.  There is insufficient antecedent basis for this term in the claims and it is unclear what applicants are referring to as the biological component run.  Is the biological component run an operation of the centrifuge or the pooling device?  A similar rejection is made with respect to “the biological component run” recited in claim 6.

Claim 5 recites “in response to determination that the first external control is present, prevent release of the biological component run after the first external control to the biological sample analyzing device to perform analysis of the biological components until the first external control is released”.  (1) Claim 5 previously refers to “a release of a biological component” and then later recites “the biological components”.  It is unclear if only a single biological component is prevented from release or if there are multiple biological components prevented from release.  (2) It is unclear if the biological component is actually released.  The claim first recites “in response to the determination that the first external control is present, prevent release of the biological component run after the first external control”.  The claim later recites “until the first external control is release”.  This is confusing and ambiguous because the claims appear to first recite the processor prevents release of the biological component after the first external control, and then require the first external control is released.  Perhaps applicants are intending to recite “in response to the determination that the first external control is present, prevent release of the biological component to the biological sample analyzer device until the first external control is released”?

Claim 6 recites “determine presence of a second external control preventing a release of the biological sample component run before the second external control after analysis by the biological sample analyzing device”.  (1) It is unclear how applicants are functionally defining the second external control.  Specifically, “determine presence of a second external control preventing a release of the biological component run before the second external control” is confusing and ambiguous.  How can the second external control be “determined … before the second external control”?  Is the second external control preventing the biological component from being analyzed by the biological sample analyzing device? (2) There is insufficient antecedent basis for “the biological sample analyzing device”.  Applicants previously recite in claim 1 line 10 “a plurality of biological sample analyzing devices” and it is unclear which of the plurality of analyzing devices applicants are referring to as “the biological sample analyzing device”.

Claim 6 recites “prevent release of an analysis result for the biological components”.  However, claim 6 previously refers to “a release of a biological component”.  It is unclear if only a single biological component is prevented from release or if multiple biological components are prevented from release.

Claim 7 lines 5 and 11 recite “a warning”.  Claim 1 line 19 also recites “a warning”.  It is unclear if applicants are intending for the warning recited in claim 7 line 5 to be the warning recited in claim 1 line 19 or if applicants are intending to define a second warning.  It is also unclear if applicants are intending for the warning recited in claim 7 line 11 to refer to the warning recited in claim 7 like 5, the warning recited in claim 1 line 19, or a third warning.

Claim 7 recites “a first biological sample from a)” and “a second biological sample from a)”.  Claim 1 lines 2-3 previously set forth “a first biological sample” and “a second biological sample”.  It is unclear if applicants are referring to the first biological sample and second biological sample defined in claim 1 or if applicants are intending to introduce a third biological sample and a fourth biological sample.  Perhaps applicants are intending to recite “the first biological sample” and “the second biological sample”?

Claim 8 recites “a first biological component of the plurality of biological components of the biological samples from a)”.  Claim 7 previously defines “a first biological component of the plurality of biological components of the biological sample from a)”.  It is unclear if applicants are referring to the first biological component of the plurality of biological components of the biological sample from a) recited in claim 7 or if applicants are intending to define a second biological component of the plurality of biological components of the biological sample from a).

Claim 8 recites “in response to the determination that a first biological component of the plurality of components of the biological sample from a) is grouped into more than one pool of the plurality of pools of biological components from b), prevent the first biological component from being added to multiple pools”.  It is unclear how the first biological component can be prevented from being added to multiple pools when it is already determined that the first biological component is grouped into more than one pool of the plurality of pools.  In other words, the first biological component already exists within multiple pools and it is unclear how it can be prevented from being added to multiple pools when multiple pools already exist comprising the first biological component.

Claim 9 recites “in response to a determination that a pool of the plurality of pools [of] biological components from b), includes the first biological component of the first biological sample from a) … and the second biological component of the second biological sample from a) … prevent the first or second biological component from being added to the pool of the plurality of pools of biological components from b)”.  Claim 1 previously requires “b) a plurality of pooling devices configured to pool a plurality of subsets of the plurality of biological components from the first biological sample from a) and a plurality of subsets of the plurality of biological components from the second biological sample from a) into a plurality of pools of biological components”.  It is unclear a plurality of pools of biological components are pooled from the first biological sample and the second biological sample, as required by claim 1, or if the biological components from the first and second sample are prevented from being pooled into a plurality of pools, as required by claim 9.  How can the biological components from the first and second sample be prevented from being pooled into the plurality of pools when a plurality of pools of biological components from the first and second sample already exists?

Claim 18 recites “the duplicates include one or more of the plurality of biological components that do not have a same pooling requirement as another biological component in the same pool”.  It is unclear as to the metes and bounds of the phrase “a same pooling requirement” such that one of ordinary skill in the art would be able to determine what would or would not be considered a same pooling requirement.  Would a negative viral test be considered a pooling requirement?  Would a sample having a minimum amount of a component be a pooling requirement?  

Claim 25 recites “the first pool is redone such that the first test order is not a duplicate test order”.  It is unclear how the pool is “redone” such that it is not a duplicate test order.  (i) Are a plurality of biological components from a third sample added to the pool?  (ii) Does the pooling device generate another pool from the plurality of subsets of the plurality of biological components from the first and second sample?  If applicant(s) are intending for (ii), it is unclear how the first pool and the second pool defined in claim 1 steps ii) and iii) can be considered duplicate test orders.  A similar rejection is made with respect to claims 27.

Claim 29 recites “a first biological sample” and “a first biological component from a)”.  Claim 28 lines 19-20 previously recite “a first biological sample” and “a first biological component from a)”.  It is unclear if applicants are intending for the first biological sample and the first biological component from a) of claim 29 to also be the same biological sample and the same first biological component from a), or if applicants are intending to introduce another biological sample and another biological component from a) entirely.  Perhaps applicants are intending to recite “the first biological sample” and “the first biological component from a)”?  A similar rejection is made over claim 31.

Claim 30 recites “a test result is obtained for the first biological sample or the first biological component from a) and handled as a test result for a non-duplicate test order or, a test result is obtained for the first biological sample or the first biological component from a) and handled as a test result for a non-duplicate test order”.  It is unclear what the distinction is between the two alternative responses.  Perhaps applicants are intending to recite “and handled as a test result for a duplicate test order” in the alternative response?  A similar rejection is made over claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-18, 21-22, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (WO 2017/038250; where US 2018/0166156 is used as the corresponding document; already of record - hereinafter “Shiraishi”) in view of Conrad et al. “Automated Method and System for Testing Blood Samples”, Reg. No.: US H1960 H, Published: Jun. 5, 2001, Application No.: 08/893869, Filing Date: Jul. 11, 1997; already of record – hereinafter “Conrad”), and further in view of Fonseca et al. (US 2013/0166315 – hereinafter “Fonseca”).

Regarding claim 1, Shiraishi discloses a system for analyzing biological samples (Shiraishi; fig. 1, #11, [0050]), the system comprising: 
a) a centrifuge configured to separate at least a first biological sample and a second biological sample from a plurality of biological samples into a plurality of biological components (Shiraishi; figs. 3-4, #16, #38, [0068-0069, 0071]),
c) a plurality of biological sample analyzing devices configured to analyze the plurality of biological samples, and/or the plurality of biological components from a) to determine presence of one or more abnormalities (Shiraishi; fig. 7, #47, [0083, 0159]),
d) a processor configured to communicate with and control the centrifuge and plurality of biological sample analyzing devices (Shiraishi; fig. 7, #51, [0091]), the processor further configured to: 
i) monitor operation of the centrifuge and plurality of biological sample analyzing devices and generate at least one of a warning or failure indication via a graphical user interface (Shiraishi; fig. 13, [0167]),
ii) identify a first test order scheduled for the plurality of biological components (Shiraishi; [0051]),
e) track progress of analysis of the plurality of biological samples and generate a plurality of progress indications via the graphical user interface (Shiraishi; fig. 11, #88, [0158]), and 
f) store at least some of the tracked progress in memory (Shiraishi; fig. 7, #62, [0112]).
Shiraishi does not disclose b) a pooling device configured to pool a plurality of subsets of the plurality of biological components from the first biological sample from a) and a subset of the plurality of biological components from the second biological sample from a) into a plurality of pools of biological components, analyzing the plurality of pooled biological components from b), or the processor being configured to communicate with and monitor the pooling device. However, Conrad teaches the analogous art of a system for analyzing biological samples (Conrad; fig. 10, col. 6 lines 22-36) the system comprising a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Conrad; col. 7 lines 25-33), and b) a pooling device configured to pool a plurality of subsets of the plurality of biological components from the first biological sample from a) and a subset of the plurality of biological components from the second biological sample from a) into a plurality of pools of biological components (Conrad; fig. 10, col. 7, lines 25-33, col. 21 lines 55-67, col. 22 lines 1-14, col. 22 lines 62-67, col. 23 lines 1-5), analyzing the plurality of pooled biological components from b) (Conrad; col. 6 lines 32-36), a processor configured to communicate with and monitor the pooling device (Conrad; fig. 10, col. 21 lines 9-36, col. 22 lines 15-31, col. 23 lines 46-56). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system for analyzing biological samples of Shiraishi to further comprise a pooling device, and to modify the processor of Shiraishi to have the configuration to communicate with and monitor the pooling device, as taught by Conrad, because Conrad teaches the system for analyzing biological samples comprising a processor configured to communicate with and monitor the pooling device allows harvesting of blood or plasma samples from a great number of sample containers in a minimal amount of time and with minimal exposure of potentially dangerous viral contaminated fluids to an operator, large scale pools comprising up to several hundred samples can be formed by a very few operation cycles, and provides a significant reduction in pool formation time over a method in which sample containers were individually accessed by a needle or cannula to harvest the samples therefrom (Conrad; col. 22 lines 15-31).  The modification resulting in the system analyzing the plurality of pooled biological components from b).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiraishi and Conrad both teach a system for analyzing biological samples wherein the biological samples are separated into a plurality of components.
Modified Shiraishi does not teach a plurality of centrifuges and a plurality of pooling devices. However, modified Shiraishi does provide support for a system comprising a centrifuge and pooling device. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of modified Shiraishi to comprise a plurality of centrifuges and a plurality of pooling devices because the system comprising a plurality of centrifuges and a plurality of pooling devices is merely a duplication of parts that would allow a higher capacity of samples to be processed by the system. The modification resulting in the system having a plurality of centrifuges and a plurality of pooling devices.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 (VI)(B).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a duplication of parts. 
Modified Shiraishi does not teach identifying a first test order scheduled for a first pool of the plurality of pooled biological components from b), iii) determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second pool of the plurality of pooled biological components from b), and wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed.  However, Fonseca teaches the analogous art of a system for analyzing biological samples (Fonseca; figs. 1 & 6, #100, #620, [0026, 0091, 0100]) comprising a processor (Fonseca; [0124]), a first biological component and a second biological component (Fonseca; “one or more samples”, [0056]), wherein the processor is configured to identify a first test order scheduled for the biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for the biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed (Fonseca teaches “one or more samples of an ordered lab test”; [0056]. The lab tests can include “Test Group 1” associated with a first, second, and third lab test, and “Test Group 2” associated with the second lab test and a fourth lab test.  When both “Test Group 1” and “Test Group 2” are ordered, then the duplicate test order (i.e. the second lab test) will only be added to the order once.  Accordingly, the processor being configured to perform the duplicate test order (i.e. the second lab test) only once being functionally equivalent to the processor determining the duplicate test order was placed both before and after the first test order (i.e. the second lab test from “Testing Group 1”) was performed.  The examiner notes that one or more samples can be associated for an order; [0093].  Therefore, the determination made by the processor is functionally capable of being applied to a second sample when the second lab test from “Testing Group 2” is ordered for the second sample and the second lab test from “Testing Group 1” is ordered for a first sample). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, because Fonseca teaches the processor configured to determine the duplicate test order has been placed for the first biological component and the second biological component allows entities that place the test order to select a group of tests to be performed from a predefined testing groups without wasting additional resources by performing duplicate test orders; [0067].  The modification resulting in the processor identifying a test order scheduled for a first pool of the plurality of pooled biological samples from b) and determining that the first test order is also schedule for a second pool of the plurality of pooled biological components from b).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Fonseca both teach a system for analyzing biological samples comprising a processor.

Regarding claim 2, modified Shiraishi teaches the system of claim 1 above, wherein the plurality of biological samples comprise blood and/or plasma samples (Shiraishi; [0050, 0071]).  

Regarding claim 3, modified Shiraishi teaches the system of claim 1 above, comprising the plurality of biological sample analyzing devices.
Modified Shiraishi does not teach wherein the plurality of biological sample analyzing devices are configured to perform at least one of nucleic acid amplification testing (NAT), immunohematology, or serology.  
However, Conrad teaches the analogous art of a system for analyzing biological samples (Conrad; fig. 10, col. 6 lines 22-36), wherein a plurality of biological sample analyzing devices are configured to perform at least one of nucleic acid amplification testing (NAT), immunohematology, or serology (Conrad; col. 1 lines 38-48, col. 2 lines 5-9, col. 6 line 67, col. 7 lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of biological sample analyzing devices of modified Shiraishi, to perform serology testing, as taught by Conrad, because Conrad teaches serology testing is well-known and conventional in the art for detecting various viruses, particularly HVC, HIV-1, HIV-1, and HBV (Conrad; col. 1 lines 38-48).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Conrad both teach a system for analyzing biological samples.

Regarding claim 4, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to, in response to receiving a search request associated with a -4-Application No.: Currently Unassigned Filing Date:Filed Herewith particular biological sample, determine progress of analysis of the particular sample and generate a progress indication via the graphical user interface (Shiraishi; fig. 11, #88, [0137]).  

Regarding claim 5, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to: determine presence of a first external control preventing a release of a biological component to a biological sample analyzing device of the plurality of biological sample analyzing devices; and 
in response to the determination that the first external control is present, prevent release of the biological components run after the first external control to the biological sample analyzing device to perform analysis of the biological components until the first external control is released (As best understood, Shiraishi discloses a control function that prevents processing of biological samples when the terminal 22 is detached from the main body 21 of the system; [0103]).  

Regarding claim 6, modified Shiraishi teaches the system of claim 5 above, wherein the processor is further configured to: determine presence of a second external control preventing a release of the biological components run before the second external control after analysis by the biological sample analyzing device; and in response to the determination that the second external control is present, prevent release of an analysis result for the biological components until the second external control is released (As best understood, Shiraishi discloses a control function that prevents release of the biological sample when a calibration card 33 is not provided for each biological sample 17; [0066].  The examiner notes that an analysis result is not capable of being generated until the sample is released and an analysis is performed).

Regarding claim 11, modified Shiraishi teaches the system of claim 1 above, wherein the biological samples are transported among the plurality of centrifuges, the plurality of pooling devices, and the plurality of biological sample analyzing devices automatically via track system or workcell (The modification of Shiraishi to further comprise a pooling device, and the modification of modified Shiraishi to further comprise a plurality of centrifuges and a plurality of pooling devices, has previously been discussed in claim 1 above.  Shiraishi further discloses a conveying mechanism 69 for transporting the sample within main body 21; [0080].  The modification of the system of modified Shiraishi to further include a plurality of centrifuges and a plurality of pooling devices would therefore require the conveying mechanism 69 to transport samples to each system).  

Regarding claim 12, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to: automatically adjust a workflow of one or more of the plurality of biological samples based on an unexpected result of one or more of the monitored operation of the plurality of centrifuges, the plurality of pooling devices, or the plurality of biological sample analyzing devices, or the tracked progress of analysis of the plurality of biological samples (The modification of Shiraishi to further comprise a pooling device, and the modification of modified Shiraishi to further comprise a plurality of centrifuges and a plurality of pooling devices, has previously been discussed in claim 1 above. Shiraishi discloses a re-measurement button 94B that executes the re-measurement of a sample for cases where the values of the measurement data indicate abnormal values that are not normally assumed or a case where an operation error under measurement occurs; [0151]).

Regarding claim 13, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to automatically adjust the workflow based on a delivery schedule of biological samples (Shiraishi discloses a re-measurement button 94B that executes the re-measurement of a sample for cases where the values of the measurement data indicate abnormal values that are not normally assumed or a case where an operation error under measurement occurs; [0151].  The examiner notes a reexamination of a sample will adjust the workflow of any subsequent samples for analysis).

Regarding claim 14, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to automatically adjust the workflow based on one or more of an availability of the plurality of centrifuges, the plurality of pooling devices, the plurality of biological sample analyzing devices, a plurality of reagents, or a plurality of technicians (The modification of Shiraishi to further comprise a pooling device, and the modification of modified Shiraishi to further comprise a plurality of centrifuges and a plurality of pooling devices, has previously been discussed in claim 1 above. Shiraishi discloses a technician is require to confirm the contents of the test order; [0154] therefore the processor being configured to adjust the workflow based on a technician).

Regarding claim 15, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to: receive an error message from one or more of the plurality of centrifuges, the plurality of pooling devices, or the plurality of biological sample analyzing devices; and generate an error message indication via the graphical user interface, wherein the error message includes one or more of a hardware error or a software error and wherein the workflow is automatically adjusted further based on the error message (The modification of Shiraishi to further comprise a pooling device, and the modification of modified Shiraishi to further comprise a plurality of centrifuges and a plurality of pooling devices, has previously been discussed in claim 1 above.  Shiraishi teaches a non-transmitted data error message due to communication failure. A re-reception button is pushed to retransmit the data and a re-measurement button is operated to instruct the device to perform a re-measurement operation; [0167]).  

Regarding claim 16, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to: determine whether one or more of the operations of the plurality of pooling devices and plurality of biological sample analyzing devices are unintended duplicates, and in response to determining that the one or more of the operations of the plurality of pooling devices and plurality of biological sample analyzing devices are unintended duplicates, automatically change the workflow for the one or more of the operations of the plurality of centrifuges, plurality of pooling devices, and plurality of biological sample analyzing devices that are unintended duplicates. (The modification of modified Shiraishi to comprise a plurality of centrifuges and a plurality of pooling devices has previously been discussed in claim 1 above.  Furthermore, the modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has also previously been discussed in claim 1 above.  Fonseca additionally teaches changing the workflow when there are unintended duplicates by removing the duplicate test order from the group of tests being performed [0067]).

Regarding claim 17, modified Shiraishi teaches the system of claim 16 above, wherein the duplicates include one or more of the plurality of biological components from a) that are already a part of another pool of the plurality of pooled biological components from b) scheduled for the same biological sample analyzing device (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 1 above).  
Note: What the duplicates include relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 18, modified Shiraishi teaches the system of claim 16 above, wherein the duplicates include one or more of the plurality of biological components from a) that do not have a same pooling requirement as another biological component in the same pool.  
Note: What the duplicates include relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 21, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to: 
display a list of items indicating actions for an operator, the list of items comprising one or more of: an action item; an amount of time for the action (Shiraishi; figs 18 & 19, S1220-S1310, [0196-0201]); 
or an instrument identifier, wherein the list of items is sorted by one or more measures of urgency of the associated actions.  

Regarding claim 22, modified Shiraishi teaches the system of claim 21 above, wherein the list of items comprises a unique identifier for one or more instruments associated with actions of the same type and urgency (Shiraishi teaches one or more instruments; fig. 25, #21, [0216] – connected to a graphical user interface 22 through server 101; fig. 25, #22, #101, [0215] – each interface 22 is associated with one of the one or more instruments so as to uniquely identify the associated instrument; fig. 26, #22, #21, #82, [0217-0218] – and each interface shows actions of the instrument; figs. 10, 12, 13, [0112]).

Regarding claim 25, modified Shiraishi teaches the system of claim 1 above, wherein when determination that the duplicate test order was placed is done before the first test order is performed, and in response to determination that the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 1 above): 
- the first test order is performed, and a test result is obtained for the first pool of the plurality of pooled biological components from b), or 
- the first pool is redone such that the first test order is not a duplicate test order according to determination that the duplicate test order was placed, or 
the first test order is not performed, and no test result is obtained for the first pool of the plurality of pooled biological components from b) (Fonseca teaches the duplicate test is only run once for the duplicate one or more samples of an ordered lab test; [0056, 0067]).  

Regarding claim 26, modified Shiraishi teaches the system of claim 1 above, wherein when determination that the duplicate test order was placed is done after the first test order is performed, and in response to the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 1 above): -7-Application No.: 16/322870 Filing Date:February 1, 2019 
- a test result is obtained for the first pool of the plurality of pooled biological components from b) and handled as a test result for a non-duplicate test order or 
a test result is obtained for the first pool of the plurality of pooled biological components from b) and handled as a test result for a duplicate test order (Fonseca teaches the duplicate test is only run once for the duplicate one or more samples of an ordered lab test; [0056, 0067]).  

Regarding claim 27, modified Shiraishi teaches the system of claim 1, wherein: 
i) when determination of that the duplicate test order was placed is done before the first test order is performed, and in response to determination that the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 1 above), 
- the first test order is performed, and a test result is obtained for the first pool of the plurality of pooled biological components of b) (Fonseca teaches the duplicate test is only run once for the duplicate one or more samples of an ordered lab test; [0056, 0067]), or 
- the first pool is redone such that the first test order is not a duplicate test order according to step iii), or 
- the first test order is not performed, and no test result is obtained for the first pool of the plurality of pooled biological components of b), and 
ii) when determination that the duplicate test order was placed is done after the first test order is performed, and in response to determination that the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 1 above): 
- a test result is obtained for the first pool of the plurality of pooled biological components from b) and handled as a test result for a non-duplicate test order or 
- a test result is obtained for the first pool of the plurality of pooled biological components from b) and handled as a test result for a duplicate test order (Fonseca teaches the duplicate test is only run once for the duplicate one or more samples of an ordered lab test; [0056, 0067]).  

Regarding claim 28, Shiraishi discloses a system for analyzing biological samples (Shiraishi; fig. 1, #11, [0050]), the system comprising: 
a) a centrifuge configured to separate at least a first biological sample and a second biological sample from a plurality of biological samples into a plurality of biological components (Shiraishi; figs. 3-4, #16, #38, [0068-0069, 0071]),
c) a plurality of biological sample analyzing devices configured to analyze the plurality of biological samples, and/or the plurality of biological components from a) to determine presence of one or more abnormalities (Shiraishi; fig. 7, #47, [0083, 0159]),
d) a processor configured to communicate with and control the centrifuge and plurality of biological sample analyzing devices (Shiraishi; fig. 7, #51, [0091]), the processor further configured to: 
i) monitor operation of the centrifuge and plurality of biological sample analyzing devices and generate at least one of a warning or failure indication via a graphical user interface (Shiraishi; fig. 13, [0167]),
ii) identify a first test order scheduled for a first biological sample or a first biological component from a) (Shiraishi; [0051]),
e) track progress of analysis of the plurality of biological samples and generate a plurality of progress indications via the graphical user interface (Shiraishi; fig. 11, #88, [0158]), and 
f) store at least some of the tracked progress in memory (Shiraishi; fig. 7, #62, [0112]).
Shiraishi does not disclose b) a pooling device configured to pool a plurality of subsets of the plurality of biological components from the first biological sample from a) and a plurality of subset of the plurality of biological components from the second biological sample from a) into a plurality of pools of biological components, analyzing the plurality of pooled biological components from b), or the processor being configured to communicate with and monitor the pooling device. However, Conrad teaches the analogous art of a system for analyzing biological samples (Conrad; fig. 10, col. 6 lines 22-36) the system comprising a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Conrad; col. 7 lines 25-33), and b) a pooling device configured to pool a plurality of subsets of the plurality of biological components from the first biological sample from a) and a subset of the plurality of biological components from the second biological sample from a) into a plurality of pools of biological components (Conrad; fig. 10, col. 7, lines 25-33, col. 21 lines 55-67, col. 22 lines 1-14, col. 22 lines 62-67, col. 23 lines 1-5), analyzing the plurality of pooled biological components from b) (Conrad; col. 6 lines 32-36), a processor configured to communicate with and monitor the pooling device (Conrad; fig. 10, col. 21 lines 9-36, col. 22 lines 15-31, col. 23 lines 46-56). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system for analyzing biological samples of Shiraishi to further comprise a pooling device, and to modify the processor of Shiraishi to have the configuration to communicate with and monitor the pooling device, as taught by Conrad, because Conrad teaches the system for analyzing biological samples comprising a processor configured to communicate with and monitor the pooling device allows harvesting of blood or plasma samples from a great number of sample containers in a minimal amount of time and with minimal exposure of potentially dangerous viral contaminated fluids to an operator, large scale pools comprising up to several hundred samples can be formed by a very few operation cycles, and provides a significant reduction in pool formation time over a method in which sample containers were individually accessed by a needle or cannula to harvest the samples therefrom (Conrad; col. 22 lines 15-31).  The modification resulting in the system analyzing the plurality of pooled biological components from b).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiraishi and Conrad both teach a system for analyzing biological samples wherein the biological samples are separated into a plurality of components.
Modified Shiraishi does not teach a plurality of centrifuges and a plurality of pooling devices. However, modified Shiraishi does provide support for a system comprising a centrifuge and pooling device. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of modified Shiraishi to comprise a plurality of centrifuges and a plurality of pooling devices because the system comprising a plurality of centrifuges and a plurality of pooling devices is merely a duplication of parts that would allow a higher capacity of samples to be processed by the system. The modification resulting in the system having a plurality of centrifuges and a plurality of pooling devices.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 (VI)(B).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a duplication of parts. 
Modified Shiraishi does not teach iii) determine that a duplicate test order was placed by determining that a second test order is also scheduled for said first biological sample or said first biological component, and wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed.  However, Fonseca teaches the analogous art of a system for analyzing biological samples (Fonseca; figs. 1 & 6, #100, #620, [0026, 0091, 0100]) comprising a processor (Fonseca; [0124]), a biological sample (Fonseca; “one or more samples”, [0056]), wherein the processor is configured to identify a first test order scheduled for a first biological sample and determine that a duplicate test order was placed by determining that a second test order is also scheduled for said first biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed (Fonseca teaches “one or more samples of an ordered lab test”; [0056]. The lab tests can include “Test Group 1” associated with a first, second, and third lab test, and “Test Group 2” associated with the second lab test and a fourth lab test.  When both “Test Group 1” and “Test Group 2” are ordered, then the duplicate test order (i.e. the second lab test) will only be added to the order once.  Accordingly, the processor being configured to perform the duplicate test order (i.e. the second lab test) only once being functionally equivalent to the processor determining the duplicate test order was placed both before and after the first test order (i.e. the second lab test from “Testing Group 1”) was performed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological sample and determine that a duplicate test order was placed by determining that a second order is also scheduled for said biological sample, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, because Fonseca teaches the processor configured to determine the duplicate test order has been placed for the first biological sample allows entities that place the test order to select a group of tests to be performed from a predefined testing groups without wasting additional resources by performing duplicate test orders; [0067].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Fonseca both teach a system for analyzing biological samples comprising a processor.

Regarding claim 29, modified Shiraishi teaches the system of claim 28 above, wherein when determination that the duplicate test order was placed is done before the first test order for a first biological sample or a first biological component from a) is performed, and in response to determination that the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological sample and determine that a duplicate test order was placed by determining that a second order is also scheduled for said biological sample, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 28 above): 
- the first test order is performed, and a test result is obtained for the first biological sample or the first biological component from a) (Fonseca teaches the duplicate test is only run once for the duplicate test order; [0067]), or -9-Application No.: 16/322870 Filing Date:February 1, 2019 
- the first test order is not performed, and no test result is obtained for first biological sample or the first biological component from a).  

Regarding claim 30, modified Shiraishi teaches the system of claim 28 above, wherein when determination that the duplicate test order was placed is done after the first test order is performed and the first biological sample or the first biological component from a) is analyzed, and in response to the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological sample and determine that a duplicate test order was placed by determining that a second order is also scheduled for said biological sample, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 28 above): 
- a test result is obtained for the first biological sample or the first biological component from a) and handled as a test result for a non-duplicate test order, or 
- a test result is obtained for the first biological sample or the first biological component from a) and handled as a test result for a non-duplicate test order (As best understood, Fonseca teaches the duplicate test is only run once for the duplicate test order and is handled as a test result for a duplicate test order; [0067]).  

Regarding claim 31, modified Shiraishi teaches the system of claim 28 above, wherein: i) when determination that the duplicate test order was placed is done before the first test order for a first biological sample or a first biological component from a) is performed, and in response to determination that the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological sample and determine that a duplicate test order was placed by determining that a second order is also scheduled for said biological sample, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 28 above): 
- the first test order is performed, and a test result is obtained for the first biological sample or the first biological component from a) (Fonseca teaches the duplicate test is only run once for the duplicate test order; [0067]), or 
- the first test order is not performed, and no test result is obtained for the first biological sample or the first biological component from a), or, 
ii) when determination that the duplicate test order was placed is done after the first test order is performed and the first biological sample or the first biological component from a) is analyzed, and in response to determination that the first test order is a duplicate test order (The modification of the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological sample and determine that a duplicate test order was placed by determining that a second order is also scheduled for said biological sample, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, has previously been discussed in claim 28 above): 
- a test result is obtained for the first biological sample or the first biological component from a) and handled as a test result for a non-duplicate test order, or 
a test result is obtained for the first biological sample or the first biological component from a) and handled as a test result for a non-duplicate test order (As best understood, Fonseca teaches the duplicate test is only run once for the duplicate test order and is handled as a test result for a duplicate test order; [0067]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. in view of Conrad, in view of Fonseca, further in view of Whalen et al. (US Patent No. 5,591,573; Date of Patent: Jan. 7, 1997 – hereinafter – “Whalen”).

Regarding claim 7, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to generate a warning via the graphical user interface (Shiraishi; fig. 11, #88, [0158]).
Modified Shiraishi does not teach in response to a determination that a first biological component of the plurality of biological components of a first biological sample from a) is grouped into more than one pool of the plurality of pools of biological components from b), generate a warning via the graphical user interface; and 
in response to a determination that a pool of the plurality of pools of biological components from b) includes a first biological component of the plurality of biological components of a first biological sample from a) configured to be analyzed with multiple assays by one or more of the plurality of biological sample analyzing devices and a second biological component of a second biological sample from a) configured to be analyzed with a single assay by one or more biological sample analyzing devices, generate the warning via a graphical user interface.  
However, Whalen teaches the analogous art of a system for analyzing biological samples (Whalen; col. 2 lines 66-67, col. 3 lines 1-4) comprising a centrifuge configured to separate biological samples into a plurality of components (Whalen; col. 6 lines 4-11), pooling a plurality of subsets of the plurality of components into a plurality of pools (Whalen; col. 9 lines 6-15) and a process configured in response to a determination that a first biological component of the plurality of biological components of a first biological sample from a) is grouped into more than one pool of the plurality of pools of biological components from b), generate a warning (Whalen teaches a process for testing samples from a multiplicity of blood or plasma donations to uniquely identify which sample is infected with a virus; fig. 8, col. 2 lines 66-67, col. 3 lines 1-4 – the process is an iteration process that subdivides the pool into a plurality of pools and determines the viral component of the biological sample from each pool by generating a positive viral load warning; fig. 8 #201-#210, col. 12 lines 55-67, col. 13 lines 1-58.  The pools comprise biological components from the same set of donors; col. 9 lines 6-15); and 
in response to a determination that a pool of the plurality of pools of biological components from b) includes a first biological component of the plurality of biological components of a first biological sample from a) configured to be analyzed with multiple assays by one or more of the plurality of biological sample analyzing devices and a second biological component of a second biological sample from a) configured to be analyzed with a single assay by one or more biological sample analyzing devices, generate a warning (Whalen teaches the process for testing samples from a multiplicity of blood or plasma donations to uniquely identify which sample is infected with a virus, the process includes testing a large pool comprising a first and second sample; fig. 8, #202, 256A – the first and second sample are divided into two groups; fig. 8, #203, 128A & 128B – the second sample in group 128A is tested once with a single assay while group 128B containing the first sample is analyzed further with multiple assays in steps 204-210; fig. 8 #201-#210, col. 12 lines 55-67, col. 13 lines 1-58. The pools comprise biological components from the same set of donors; col. 9 lines 6-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of modified Shiraishi, with the configuration of the process configured to, in response to a determination that a pool of the plurality of pools of biological components from b) includes a first biological component of the plurality of biological components of a first biological sample from a) configured to be analyzed with multiple assays by one or more of the plurality of biological sample analyzing devices and a second biological component of a second biological sample from a) configured to be analyzed with a single assay by one or more biological sample analyzing devices, generate a warning, as taught by Whalen, because Whalen teaches the process can reduce the number of tests that must be performed in order to identify a single contaminated sample from the pool (Whales; col. 13 lines 59-67, col. 14 lines 1-4).  The modification resulting in the processor having a configuration to generate the positive result warning via the graphical user interface.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Whales both teach a system for analyzing biological by pooling a plurality of subsets of the plurality of components into a plurality of pooled biological components.

Regarding claim 8, modified Shiraishi teaches the system of claim 7 above, wherein the processor is further configured to: in response to the determination that a first biological component of the plurality of components of the biological sample from a) is grouped into more than one pool of the plurality of pools of biological components from b), prevent the first biological component from being added to multiple pools (The modification of the processor of modified Shiraishi, with the configuration of the process configured to, in response to a determination that a pool of the plurality of pools of biological components from b) includes a first biological component of the plurality of biological components of a first biological sample from a) configured to be analyzed with multiple assays by one or more of the plurality of biological sample analyzing devices and a second biological component of a second biological sample from a) configured to be analyzed with a single assay by one or more biological sample analyzing devices, generate a warning, as taught by Whalen, has previously been discussed in claim 7 above.  As best understood, Whalen further teaches pool 256B comprises the first biological component of the plurality of components of the biological samples is not being added to any additional pools; fig. 8, #202, #256B).  

Regarding claim 9, modified Shiraishi teaches the system of claim 7 above, wherein the processor is further configured to: in response to a determination that a pool of the plurality of pools biological components from b), includes the first biological component of the first biological sample from a) configured to be analyzed with multiple assays by one or more biological sample analyzing devices and the second biological component of the second biological sample from a) configured to be analyzed with the single assay by one or more biological sample analyzing devices, prevent the first or second biological component from being added to the pool of the plurality of pools of biological components from b) (The modification of the processor of modified Shiraishi, with the configuration of the process configured to, in response to a determination that a pool of the plurality of pools of biological components from b) includes a first biological component of the plurality of biological components of a first biological sample from a) configured to be analyzed with multiple assays by one or more of the plurality of biological sample analyzing devices and a second biological component of a second biological sample from a) configured to be analyzed with a single assay by one or more biological sample analyzing devices, generate a warning, as taught by Whalen, has previously been discussed in claim 7 above.  AS best understood, Whalen teaches the process for testing samples from a multiplicity of blood or plasma donations to uniquely identify which sample is infected with a virus, the process includes testing a large pool comprising a first and second sample; fig. 8, #202, 256A – the first and second sample are divided into two groups; fig. 8, #203, 128A & 128B – the second sample in group 128A is tested once with a single assay while group 128B containing the first sample is analyzed further with multiple assays in steps 204-210; fig. 8 #201-#210, col. 12 lines 55-67, col. 13 lines 1-58. Whalen further teaches pool 256B comprises the first biological component of the plurality of components of the biological samples is not being added to any additional pools; fig. 8, #202, #256B).  

Regarding claim 10, modified Shiraishi teaches the system of claim 1 above, comprising the processor.
Modified Shiraishi does not teach wherein the processor is further configured to: in response to a determination that a pool for the plurality of subsets of the plurality of components is reactive, provide the pool to the same or another biological sample analyzing device after a first biological sample analyzing device completes analysis of the pool, and/or in response to a determination that the pool is reactive, deconvolve the pool by providing constituents of that pool to the same or another biological sample analyzing device after the first biological sample analyzing device completes analysis of the pool, and/or in response to a determination that a constituent in the pool is reactive, provide the constituent to the same or another biological sample analyzing device after analysis of the constituent of the pool is completed.  
However, Whalen teaches the analogous art of a system for analyzing biological samples (Whalen; col. 2 lines 66-67, col. 3 lines 1-4) comprising a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Whalen; col. 6 lines 4-11), pooling a plurality of subsets of the plurality of components into a plurality of pooled biological components (Whalen; col. 9 lines 6-15) and a process configured to: in response to a determination that a pool is reactive, deconvolve the pool by providing constituents of that pool to the same or another biological sample analyzing device after the first biological sample analyzing device completes analysis of the pool (Whalen; fig. 7, #103, #104, #105, col. 11 lines 46-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of modified Shiraishi to be configured with the process to, in response to a determination that a pool is reactive, deconvolve the pool by providing constituents of that pool to the same or another biological sample analyzing device after the first biological sample analyzing device completes analysis of the pool, as taught by Whalen, because Whalen teaches the process can reduce the number of tests that must be performed in order to identify a single contaminated sample from the pool (Whales; col. 13 lines 59-67, col. 14 lines 1-4).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Whales both teach a system for analyzing biological by pooling a plurality of subsets of the plurality of components into a plurality of pooled biological components.

Response to Arguments
Applicants argue on pages 11-14 of their remarks towards claim 1 and 28 that the cited prior art does not teach the amended limitation “wherein determination that the duplicate test order was placed is done both before the first test order is performed and after the first test order is performed”.  The examiner agrees with applicants remarks and notes that the arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the previous prior art rejection based on Shiraishi and has set forth a new prior art rejection which the examiner contends does teach the amended limitations.  Specifically, Modified Shiraishi does not teach identifying a first test order scheduled for a first pool of the plurality of pooled biological components from b), iii) determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second pool of the plurality of pooled biological components from b), and wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed.  However, Fonseca teaches the analogous art of a system for analyzing biological samples (Fonseca; figs. 1 & 6, #100, #620, [0026, 0091, 0100]) comprising a processor (Fonseca; [0124]), a first biological component and a second biological component (Fonseca; “one or more samples”, [0056]), wherein the processor is configured to identify a first test order scheduled for the biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for the biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed (Fonseca teaches “one or more samples of an ordered lab test”; [0056]. The lab tests can include “Test Group 1” associated with a first, second, and third lab test, and “Test Group 2” associated with the second lab test and a fourth lab test.  When both “Test Group 1” and “Test Group 2” are ordered, then the duplicate test order (i.e. the second lab test) will only be added to the order once.  Accordingly, the processor being configured to perform the duplicate test order (i.e. the second lab test) only once being functionally equivalent to the processor determining the duplicate test order was placed both before and after the first test order (i.e. the second lab test from “Testing Group 1”) was performed.  The examiner notes that one or more samples can be associated for an order; [0093].  Therefore, the determination made by the processor is functionally capable of being applied to a second sample when the second lab test from “Testing Group 2” is ordered for the second sample and the second lab test from “Testing Group 1” is ordered for a first sample). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor configured to communicate with and control the plurality of centrifuges, plurality of pooling devices, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to identify a first test order scheduled for the a first biological component and determine that a duplicate test order was placed by determining that the first test order is also scheduled for a second biological component, wherein determination that the duplicate test order was placed is done both before first test order is performed and after the first test order is performed, as taught by Fonseca, because Fonseca teaches the processor configured to determine the duplicate test order has been placed for the first biological component and the second biological component allows entities that place the test order to select a group of tests to be performed from a predefined testing groups without wasting additional resources by performing duplicate test orders; [0067].  The modification resulting in the processor identifying a test order scheduled for a first pool of the plurality of pooled biological samples from b) and determining that the first test order is also schedule for a second pool of the plurality of pooled biological components from b).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Fonseca both teach a system for analyzing biological samples comprising a processor.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Case (US 2001/0039502) discloses a processor that verifies that a test is not a duplicate test requested by searching a test order database and if the test request is not a duplicate, the processor places the test request message within the test order database for use when the test results are generated.
Schmidt (US 2020/0182862) discloses a method of pooling 2-15 blood samples to be analyzed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798